Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     In claims 1 and 12 the phrase “that affixes to the strap to the coupling feature of the mating member” is confusing, vague, and indefinite because no previous coupling feature is claimed that is part of the mating member and therefore it is not clear what structural limitations applicant intends to encompass with such language.  It is not clear if a coupling feature is positively recited and claimed on the mating member.
     In claims 5 and 10 the phrase “cuff link-styled connector” and in claims 6 and 11 the phrase “shirt stud-styled connector” are confusing, vague, and indefinite because they have no known conventional structure and therefore it is not clear what structural limitations applicant intends to encompass with such phrases.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Pellegrino (2020/0008515).
     Pellegrino shows A shoe comprising:
a sole (110) member having a top surface and an edge circumscribing the sole member, the top
surface including at least two sections (120/124) of at least one pair of mating members (120/124), each mating member extending outwardly from the top surface of the sole member (see figures); and
at least two straps (150, 610, and/or 256/258), each strap having a first end and a second end and each of the first end and the second end including a coupling feature (152) that affixes to the strap to the coupling feature (122) of the mating member as claimed.
In reference to claims 2-6 and 8-11, see paragraph [0040] which lists alternative coupling features which are considered to encompass those claimed by applicant inasmuch as the claims are understood.
In reference to claim 7, see elements 120 and 124.
In reference to claim 12, see above.
In reference to claim 13, see paragraph [0010] and [0011].
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732